t c memo united_states tax_court steven arthur shimanek petitioner v commissioner of internal revenue respondent docket no filed date steven arthur shimanek pro_se d anthony abernathy for respondent memorandum opinion swift judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated by the parties pursuant to rule petitioner is currently a resident of american samoa but during and at the time of the filing of the petition in this case he resided in eleele hawaii on date petitioner filed with respondent his federal_income_tax return he reported no income and no income_tax_liability and claimed a dollar_figure refund of withheld federal_income_tax petitioner also claimed head_of_household filing_status and a dollar_figure dependency_exemption deduction for aleta t j napoleone who was listed on his return as his common_law spouse forms w-2 wage and tax statement issued by third parties reflect wages paid to petitioner during as follows employer proservice hawaii hawthorne pacific corp ho ohana enterprises ltd total wages paid dollar_figure big_number big_number big_number upon audit of petitioner’s federal_income_tax return respondent increased petitioner’s income by the above dollar_figure and disallowed the claimed dependency_exemption deduction for lack of substantiation as to ms napoleone’s dependency on petitioner as required by sec_152 on date the parties filed stipulations of fact and submitted the issues in this case for decision under rule discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed to be correct and taxpayers bear the burden of proving those determinations to be erroneous rule a 290_us_111 the court_of_appeals for the ninth circuit to which an appeal in this case would lie requires deficiency determinations relating to unreported income to be supported by a minimal factual foundation before they are entitled to a presumption of correctness 116_f3d_1309 9th cir 702_f2d_1288 9th cir in this case stipulated evidence namely forms w-2 and third-party payroll information satisfies this requirement indeed on brief petitioner acknowledges receipt of the dollar_figure in wages petitioner however contends that under sec_3401 and sec_3121 only federal employees receive taxable wages this position is frivolous and has been rejected as meritless by this and other courts see sullivan v united_states f 2d 1st cir ulloa v commissioner tcmemo_2010_68 pabon v commissioner tcmemo_1994_476 revrul_2006_18 2006_1_cb_743 we sustain respondent’s determination as it relates to petitioner’s failure to report dollar_figure in wage income he received in petitioner argues that respondent improperly disallowed his dependency_exemption deduction for ms napoleone who he claims in lived with him had gross_income less than the dollar_figure exemption_amount provided in sec_151 and received more than half of her support from him sec_151 allows an exemption for each individual who is a dependent of the taxpayer as defined in sec_152 in general a dependent is an individual who is both a member of the taxpayer’s household and who shares a principal_place_of_abode with the taxpayer whose gross_income for the year is less than the dollar_figure exemption_amount in sec_151 and who received more than half of his or her support for the year from the taxpayer see sec_152 a - c h deductions are a matter of legislative grace with respect to which taxpayers generally bear the burden_of_proof rule a new colonial ice co v respondent makes no argument that sec_152 applies to petitioner’s claimed dependency_exemption deduction for ms napoleone helvering 292_us_435 sec_7491 however shifts this burden_of_proof to the commissioner on each fact issue whenever a taxpayer introduces credible_evidence with respect to the factual issue in support of his entitlement to a dependency_exemption deduction for ms napoleone petitioner has produced and respondent has stipulated into evidence a document entitled affidavit of dependency signed by ms napoleone in which she states that during she lived in petitioner’s home she had gross_income of less than dollar_figure and petitioner provided more than half of her support respondent notes that under rule c ex_parte affidavits or declarations do not constitute evidence however in the preamble to the stipulation relating to the above document respondent expressly waives all evidentiary objections relating thereto except relevancy and materiality accordingly ms napoleone’s statement will be considered as evidence in support of the claimed dependency_exemption deduction on the basis of ms napoleone’s statement petitioner has satisfied the credibility requirement of sec_7491 and the burden_of_proof on the claimed dependency_exemption deduction shifts to respondent respondent has produced no evidence with regard thereto respondent’s determination to disallow the dependency_exemption deduction relating to ms napoleone is not sustained petitioner is entitled to the claimed dollar_figure dependency_exemption deduction to reflect the foregoing decision will be entered under rule
